 Case 2:18-cv-00380-ENV-RLM Document 58 Filed 05/30/19 Page 1 of 2 PageID #: 463
  ROANNE L. MANN                                    DATE:
  UNITED STATES MAGISTRATE JUDGE                    START:
                                                    END:

  DOCKET NO:    17 c^Si'o
  CASE:

  □ INITIAL CONFERENCE                       □ OTHER/ORDER TO SHOW CAUSE
  □ DISCOVERY CONFERENCE                     □ FINAL/PRETRIAL CONFERENCE
  0* SETTLEMENT CONFERENCE                   ^ TELEPHONE CONFERENCE
  IZf MOTION HEARING                         □ INFANT COMPROMISE HEARING

  PLAINTIFF                                         ATTORNEY

                                         he/iz/s /7lji£jt^djLm
                                                                     o


  DEFENDANT                                         ATTORNEY


                                                       f




 □            DISCOVERY TO BE COMPLETED BY

 □ NEXT                        CONFERENCE SCHEDULED FOR

 □ JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY
 □ PL. TO SERVE DEF. BY:                     DEF. TO SERVE PL. BY:


 RULINGS: PLEASE TYPE THE FOLLOWING ON DOCKET SHEET                          *




t^aJU                                                      ^




                   ^       ^     ^     ^ ^ ^ ,/9T^<S>/a03»<a-£,
Case 2:18-cv-00380-ENV-RLM Document 58 Filed 05/30/19 Page 2 of 2 PageID #: 464
